DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 10 are allowable. The restriction requirement between species as set forth in the Office action mailed on 9/21/20 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 3-6 and 12-15 directed to species no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6, 9-15, 17, 18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious an optoelectronic assembly with the claimed fiber, fiber stub, fiber stub flange, sleeve, receptacle, ferrule and retention device wherein a first end of the retention device configured to be positioned against a fiber side of the fiber stub flange of the fiber stub; and a second end of the retention device configured to be positioned against an optoelectronic device side of the radial flanges the retention device having an open side extending longitudinally between the first and second ends of the retention device, the open side being configured to position transversely relative to the longitudinal alignment of the sleeve, the receptacle, and the ferrule to the fiber stub and the optical fiber, or
a method of assembling an optoelectronic assembly with the claimed receptacle, sleeve, radial flange, ferrule, and retention device wherein coupling the sleeve via the radial flange and the fiber stub via the fiber stub flange with a retention device by fitting a longitudinally open side of the retention device transversely on the longitudinal alignment of the sleeve, the receptacle, and the ferrule to the fiber stub and the optical fiber; positioning a first end of the retention device against an optoelectronic device side of the radial flange; and positioning a second end of the retention device against a fiber side of the fiber stub flange,
in combination with the rest of the claimed limitations.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883